         8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 1 of 11 - Page ID # 1




                             IN THE T]NITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

  ANDREW J. KELLY, an Individual,                      )            CASE NO.
                                                       )
                                Plaintiff,             )
                                                       )       COMPLAINT AND JURY DEMAND
  V                                                    )
                                                       )
  OMAHA PUBLIC POWER DISTRICT,                         )
                                                      )
                                Defendant.            )

                                        DEMAND FOR JURY TRIAL

           Pursuant to Fed. R. Civ. P. 38 and NECivR 38.1,      Plaintiff hereby demands trial by jury to

 12   jurors on all those issues triable of right by a jury.

           COMES NOW Plaintifl Andrew J. Kelly ("Mr. Kelly"), by and through his undersigned

attomeys, brings this complaint against the Defendant, Omaha Public Power District

("Defendant"), an4 alleges, avers and states as follows:

                                         I. NATURE OF THE ACTION

          1.      This is a civil action for employment discrimination brought pursuant to the

Uniformed Employment and Reemployment Rights Act of 1994 ("USERRA"). 38 U.S.C. 4301
                                                                              $

et seq. Defendant violated Mr.        Kelly's USERRA rights by denying him benefits he otherwise

would have received and future benefits to which he is entitled, but for his service in the

uniformed service of the United States.

                                       II. JURISDICTION AND VENUE
          2.      This Court   has   jurisdiction over this action pursuant to 28 U.S.C. $ 1331 and 38

u.s.c. $ 4323(bx3).
        8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 2 of 11 - Page ID # 2



          3.     The United States District Court for the District of Nebraska is a proper venue for

 this action under 28 U.S.C. $ 1391 and 38 U.S.C. $ a3n@)Q) because Defendant maintains a

 place of business in this judicial district.

          4.     All statutory conditions precedent to the initiation of this lawsuit   have been

 tulfilled.

                                                III. PARTIES
         5.      Mr. Kelly is a resident of Blair, Nebraska. Mr. Kelly is currently employed by

Defendant, as a Chemist at Fort Calhoun Station.

         6.      Mr. Kelly is a Veteran of the United States Navy and performed service in a

uniformed service of the Unites States.

         7.      Mr. Kelly is an employee within the meaning of 38 U.S.C. $ 4303(3) and20

C.F.R. $ 1002.5(c) because, he is a citizen employed by an employer that is incorporated (or

otherwise organized) in the United States.

         8.     Defendant is a public power utility, and a political subdivision of the state of

Nebraska, that maintains a place of business at an office located at 444 South 16th Street Mall,

Omaha, Nebraska, 68102.

         9.     Defendant is an employer within the meaning of 38 U.S.C. $ 4303(4XA) and20

C.F.R. $ 1002.5(d)(1) and is a private employer within the meaning of 38 U.S.C. $ 4323(i).

                                                IV. FACTS

         10.    The United States Navy is a branch of the Armed Forces and is a uniformed

service within the meaning of 38 U.S.C. g 4303(16).

        11.     From August 10, 1998 through September 9,2006, Mr. Kelly served in the United

States Nurry, as a Submarine Warfare Specialist.




                                                   2
         8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 3 of 11 - Page ID # 3



          12.   During his enlistment, Mr. Kelly received the Navy Medal of Good Conduct, the

 National Defense Service Medal, the Global War on Terrorism Service Medal, the Global War

 on Terrorism Expeditionary Medal, the Humanitarian Service Medal, the Navy "E" Ribbon, and

 the Overseas Service Medal for his service to the United States of America.

          13.   In February of 1999, Mr. Kelly attended the Navy Machinist's Mate'oA" School.

          14.   In September of 1999, Mr. Kelly attended the Naval Nuclear Power Training

Command School.

          15.   In April of 2000, Mr. Kelly received special training on Plant Operations on

MARF PROTOTYPE.

          16.   In September of 2000, Mr. Kelly was trained as an Instructor for the United    States

Na,.y.

         17.    On or about September 9,2006, Mr. Kelly was honorably discharged from the

United States Nu,.y, as a Petty Officer First Class.

         18.    Mr. Kelly received the Montgomery Chapter 30 GI Bill.

         19.    The Montgomery Chapter 30 GI      Bill ("MGIB-AD") provides up to 36 months of

education benefits. The amount of benefit depends on a number of factors including (1) the

length of service, (2) the type of education, (3) the servicemembers MGIB-AD category,   g)
whether the servicemember qualifies for a college fund or a "kicker," (5) how much the

servicemember has paid into the program.

         20.    Mr. Kelly paid into his MGIB-AD from August 1998 through July 1999, in the

amount of $100 every month.

         21.    Mr. Kelly paid $600 in 2005 for the MGIB-AD o'kicker" program. This program,

through monthly payments, allots additional funds into a servicemembers GI Bill.



                                                 a
                                                 J
       8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 4 of 11 - Page ID # 4



          22.   The MGIB-AD requires a servicemember to pay into the program to obtain the

benefit. The MGIB-AD amount that a servicemember is eligible for is directly influenced by the

amount the servicemember themselves pay into the program.

          23.   From August 2016-July 2017 Mr. Kelly received Post 9/11 GI Bill benefits.

          24.   The Post- 9/11 GI   Bill determines the amount a servicemember is eligible for

based on the amount of active service they have had since September 10, 2001. Mr.        Kelly was

eligible for Post 9/l I benefits after exhausting all MGIB-AD benefits.

          25.   Mr. Kelly was eligible for both MGIB-AD and Post 9/11 Benefits due to his

active duty service in the United States Navy before and after September      II,2001.
          26.   On or about September 26,2006, Mr. Kelly began working for Defendant.

          27.   On or about March I,2008, the Defendant's Supervisors Policy Manual, was

updated. This manual outlined the Employee Education Program.

          28.   The Employee Education Program ("EEP") provides that "any regular, full-time

employee who has been employed by [Defendant] at least six (6) months is eligible to

participate. Persons on long-term disability are eligible to participate." See Omaha Public

Power District Supervisors Policy Manual, Employee Education Program Policy, 2.0 Scope, p.           1



(2008).

          29.   Mr. Kelly met all requirements to qualiS' for EEP benefits.

          30.   Under the EEP, employees may pay schools up front and be reimbursed by the

Defendant after submitting a grade report and receipt, or an employee may have the Defendant

advance the employee's tuition and reimbursable fees directly to the school, upon receipt of an

invoice from the school. See Omaha Public Power District Supervisors Policy Manual, Employee

Education Program Policy, 4.2, Tuition Assistance,p.2 (2008).



                                                 4
       8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 5 of 11 - Page ID # 5



          31.   Bellevue University is a private university in Bellevue Nebraska. It is one of the

 approved universities, colleges, or institutions that tuition repayment can be applied to through

the Defendant's EEP. See, Employee Education Program, Current Schools approved under EEP,

p.3 (201I); Human Resources Services Center, Current Schools Approved under EEP, p. 1

(2014).

          32.   To apply for EEP benefits, Mr. Kelly completed, provided andlar submitted any

and all required information, documents, forms, signatures and information to the Defendant in

compliance with the requirements of the EEP.

          33.   On or about June 2010, following the procedures set forth by the Defendant under

the EEP, Mr. Kelly claimed tuition benefits in the amount of $8,705.33 for bachelor's degree

courses at Bellevue University for tuition from August to December 2010.

          34.   On or about January 13,20L1, despite meeting all requirements under the EEP,

Defendant willfully, intentionally and improperly denied Mr. Kelly's request to receive

reimbursement through the EEP despite providing this benefit to employees who were not

members of the United States uniformed services, citing "denial due to VA Benefits exceeding

employee's tuition expenses."

       35.      On or about January 16,2011, following the procedures set forth by the

Defendant under the EEP, Mr. Kelly claimed tuition benefits through the EEP for bachelor's

degree courses at Bellevue University, for tuition from January to March 2011, in the amount     of

$4,070.00. This amount was paid to Bellevue University by the Defendant.

       36.      On or about   April25,20ll, following   the procedures set forth by the Defendant

under the EEP, Mr. Kelly claimed tuition benefits for bachelor's degree courses at Bellevue

University through the EEP, for tuition in May of 2011, in the amount of $3,200.00.



                                                 5
       8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 6 of 11 - Page ID # 6



            31.   Despite meeting all requirements under the EEP, Defendant willfully,

intentionally and improperly denied Mr. Kelly's request to receive reimbursement for the May

2011 tuition expenses.

            38.   On or about May   9,20II,Mr. Kelly   was contacted by Bellevue University,

informing him that Defendant requested payment back in the amount of $4,070.00, for tuition

payment for January to March 2011. Mr. Kelly was required to repay Bellevue University this

amount.

            39,   On or about May 9, 20Il,Mr. Kelly contacted the Defendant's Human Resources

Employee Education Specialist, Darleen Brown, regarding the Defendant's EEP and the

Defendant's request for repayment of $4,070, and Mr. Kelly informed Darlene Brown of the

Defendant' s obligations under USERRA.

            40.   On or about May 10, 2LlI,Mr. Kelly contacted the Defendant's Manager      of

Human Resource Administration, Patricia Johnson, and expressed concern that Defendant was

violating USERRA. Mr. Kelly did not receive a response from Patricia Johnson.

        41.       On or about May 10, 201I, Mr. Kelly contacted his supervisor, Leland (ool,ee")

Shubert, and informed him that he was raising a concern regarding the EEP.

        42.       On or about May 12,201I, Darleen Brown re-sent Mr. Kelly the previous January

20ll   conespondence that willfully, intentionally, and improperly denied Mr. Kelly's EEP

benefits.

        43.       On or about May 13, 201I, Mr. Kelly contacted the Defendant's Assistant

Manager of Labor Relations, Paula Pittman, to discuss the EEP and Mr. Kelly's concem that his

rights were being violated and he was being discriminated against under USERRA.




                                                  6
       8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 7 of 11 - Page ID # 7



        44.       On or about May 19,2011, Paula Pittman, on behalf of the Defendant, informed

Mr. Kelly that the Defendant was denying him the EEP benefits under the incorrect belief that

because Mr.   Kelly received other benefits under the MGIB-AD he was not eligible under the

EEP and despite providing the same benefits to employees who were not in the uniformed

services.

        45.       On or about May 20,201I, Mr. Kelly responded to Paula Pittman and outlined the

discrimination Mr. Kelly suffered by and due to the Defendant's incorrect interpretation        of
USERRA and its application to the Defendant's Employee Education Program.

        46.       On or about May 20,2011, Paula Pittman upheld the Defendant's decision, re-

affirmed the incorrect application of the EEP policy, and denied the benefits to Mr. Kelly that

were otherwise available to employees not in the United States uniformed services. Mr. Kelly

was eligible for Veteran's Affairs benefits.

       47.        As a direct result of Defendant's willful, intentional, and improper denial   of

tuition reimbursement, Mr. Kelly lost substantial benefits.

       48.        As a direct result of Defendant's willful, intentional, and improper denial   of
tuition reimbursement, Mr. Kelly feared the Defendant would retaliate against him if Mr. Kelly

applied for future benefits. Thus, the Defendant's willful, intentional, and improper denial     of

tuition reimbursement prevented Mr. Kelly from applying for future benefits that he would have

otherwise been eligible to receive under the EEP for his further studies.

       49.        On or about May 13, 2011, in accordance with 38 U.S.C. $ a322(a) of USERRA,

Mr. Kelly filed   a   USERRA claim with the Veterans' Employment and Training Services

("VETS") of the United States Department of Labor ("DOL").




                                                   7
          8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 8 of 11 - Page ID # 8



          50.    VETS investigated Mr. Kelly's claim, and it concluded on or about September 29,

20II thatthe Defendant violated Mr. Kelly's rights under USERRA.

          51.    On or about November 4,2011 the Department of Labor closed the case, due to

an inability to obtain a satisfactory resolution of Andrew   Kelly's complaint. The Department of

Labor communicated the results of the investigation to Mr. Kelly and informed him of his right

to request the case be referred to the United Sates Attorney General.

          52.   Mr. Kelly requested to have his USERRA claim referred to the United      States

Attomey General, the Department of Justice.

          53.   In November 2011, the Department of Labor referred Plaintiff s Claims to the

Department of Justice.

          54.    On or about May 25,2012, the Department of Justice indicated receipt of Mr.

Kelly's complaint, but refused to provide Mr. Kelly with representation in the matter.

                                          V. USERRA CLAIM

          55.   Andrew J. Kelly repeats and realleges paragraph I-54, above, as if set forth at

length.

          56.   USERRA is a federal statute that protects servicemembers' and veterans' civilian

employment rights. 38 U.S.C. $ 4301 et seq. (1994).

          57.   USERRA provides thatooan employer may not discriminate in employment

against or take any adverse employment action against any person because such person . . . has

exercised a right provided for in this chapter. 38 U.S.C $ 4311(b).

          58.   USERRA applies to   ooa
                                          person who is a member of, applies to be a member   of
performs, has performed, applies to perform, or has an obligation to perform service in a

uniformed service shall not be denied initial employment, reemployment, retention in



                                                   8
       8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 9 of 11 - Page ID # 9



 employment, promotion, or any benefit of employment by an employer on the basis of that

membership, application for membership, performance of service, application for service, or

obligation." 38 U.S.C.   $ 4311(a) (199a).

         59.    Mr. Kelly was a member of the United States uniformed services and meets the

requirements for eligibility under USERRA.

        60.     A claim for discrimination under USERRA exists when "the person's

membership in the uniform services is a motivating factor in the employer's action, unless the

employer can prove that the action would have been take in the absence of such membership."

38 U.S.C. $ 4311(cXl).

        6I.     Mr. Kelly met all requirements to receive benefits under the Defendant's EEP, but

was denied EEP benefits.

        62.     Defendant discriminated against Mr. Kelly and violated USERRA by denying

him a benefit of employment, in the form of tuition benefits under Defendant's EEP. But for Mr.

Kelly being a member of the United States uniformed services, Mr. Kelly would have received

tuition benefits as an employee benefit from Defendant, Similarly situated employees that were

not member of the United States uniformed services would have received the employment

benefits that Mr. Kelly was and is now being denied. 20 C.F.R. $ 1002.150.

        63.     A motivating or substantial factor in Defendant's denial of Mr. Kelly's

employment benefits was Mr. Kelly's status as a member of the United States uniformed

services, in direct violation of USERRA.

        64.     Defendant's violations of USERRA willful, intentional, improper and in reckless

disregard of PlaintifPs rights under the statute.

       65.     Mr. Kelly   has been damaged by the actions of Defendant




                                                    9
     8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 10 of 11 - Page ID # 10



                                      VI. PRAYER FOR RELIEF

    WHEREFORE, Andrew J. Kelly respectfully prays for the following relief:

        a.     Declare that the Defendant violated USERRA by denying Andrew J. Kelly

employment benefits and that such actions were willful;

        b.     Order that Defendant comply with the provisions of USERRA;

        c.     Order that the Defendant pay Plaintiff all amounts due to him for the loss   of
benefits suffered by reason of Defendant's   willful violations of USERRA, pursuant to 38 U.S.C.

$ a323(d)(r)(B);

        d.     Award Mr. Kelly prejudgment interest on the amount of lost benefits;

        e.     Award Mr. Kelly liquidated damages in an amount equal to the amount of lost

benefits suffered by reason of Defendant's   willful violations of USERRA, pursuant to 28 U.S.C.

5 4323 (d)(r)(c);

        f.     Award Mr. Kelly his attorney's fees, expert witness fees, and other litigation

expenses pursuant to 28 U.S.C.   S   a3n@)Q);

       g.      The costs Mr. Kelly has incurred in bringing this action; and

       h.      Grant any other, further and additional relief as this Court deems necessary and

appropriate.




                                                 10
         8:21-cv-00022-MDN Doc # 1 Filed: 01/19/21 Page 11 of 11 - Page ID # 11



           DATED this lgth day of January 202t.

                                              ANDREW J. KELLY, Plaintiff,


                                             By: /s/ Eric W. Tiritilli
                                                 Eric W. Tiritilli, #22727
                                                  Brian J. Brislen, # 22226
                                                       LAMSON DUGAN & MURRAY LLP
                                                       10306 Regency Parkway Drive
                                                       Omaha, NE 68114
                                                    Telephone: (02) 397 -7300
                                                    Telefax: (402) 397-7824
                                                    etiritilli       .com
                                                    bbrislen@ldmlaw.com
                                                   ATTORNEYS FOR PLAINTIFF




7t9301




                                                  11
